DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 2/10/2022.
Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
With regard to applicant’s arguments directed towards Jasinski (US 4,752,360) in view of GOH et al. (GOH) (US 2017/0328828) on page 8-11,
Applicant initially argues a feature that is no longer being claimed, such as the feature of the ionically conductive medium surrounding a portion of the steel electrode.  Applicant states that Jasinski teaches electrodes are aligned in a plane and where the configuration is suitable for changing environments, and that Jasinski provides no motivation that any electrodes is susceptible to damage from changing environments.  The Examiner respectfully disagrees.  What applicant cites is the background section of Jasinski and not the actual invention.  In contrast, Jasinski explicitly states that the probe is used in a corrosive liquid environment (Column 1, Lines 15-19).  The probe of Jasinski is designed to measure corrosion, and such a measurement is done with respect to a reference electrode.  It is reasonable to want to protect the reference electrode from any corrosion found in the environment of the probe, because otherwise, the reference electrode can become damaged and corrode, and potentially no longer be suitable as a reference electrode.  GOH provides both the teaching of and motivation as to why a person of ordinary skill in the art would want to protect the reference electrode from damage.  Furthermore, there is 
Applicant then argues GOH, but the Examiner respectfully notes that the arguments of GOH are made as if GOH is the primary reference. The Examiner is not relying upon the actual sensing structure of GOH or the actual structure of the device.  Instead, it is the teaching or suggestion, not the bodily incorporation, that a specific type of ionically conductive medium can be used to surround the reference electrode that is being taught from GOH.  A person of ordinary skill in the art would be motivated to use this ionically conductive medium for the reasons stated below. 
Applicant then argues that the combination of Jasinski in view of GOH would not disclose the solid components of an ionically conductive medium both i) surrounding a reference electrode and ii) being in direct contact with steel electrode.  The Examiner respectfully disagrees. Previously, element (23) could not be considered the ionically conductive medium as it did not reasonably surround a portion of the steel electrode (20).  However, in view of applicant’s amendment, the ionically conductive medium (23) of Jasinski can now be said to be the claimed medium, and this medium surrounds the reference electrode, and is located between and directly in contact with the reference electrode (18) and steel electrode (20).  By using the ionically conductive medium of GOH instead of that disclosed by Jasinski, this medium would be formed from solid components, and it would both surround the reference electrode and be in direct contact with the steel electrode.  As such, the Examiner respectfully disagrees with applicant.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 4, 5, 8, 9, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jasinski (US 4,752,360) in view of GOH et al. (GOH) (US 2017/0328828).
As to Claims 1, 5, and 21,
Jasinski discloses A probe for measuring a cathodic protection condition of a buried steel structure, the probe comprising: an elongate, hollow body, having an interior accommodating an ironically conductive medium (23) (Column 9, Lines 28-31), a steel electrode (20) (Column 28, Lines 27-30); a reference electrode (18); and a coupon (16) fabricated of a conductive material  (Column 13, Lines 15-20 / note working electrode 16 is the sample and thus a coupon), (Column 27, Lines 15-19), the steel electrode, the reference electrode and the conductive coupon being positioned in proximity with each other and isolated from direct electrical contact with each other (Column 9, Lines 20-26 / note insulating means), (Figure 6 or 12), (Column 56, Lines 67-68), (Column 57, Lines 1-14 / note when placed in ionically conductive fluids, Jasinski discloses the claim features), the reference electrode being surrounded by components of an ionically conductive medium (23) surrounding the reference electrode and being in direct contact with the steel electrode (Figure 6), (Column 9, Lines 28-31).
Jasinski does not disclose an elongate, non-conductive body having an interior accommodating an ionically conductive medium including solid components, the solid components of the ionically conductive medium surrounding the reference electrode, the ionically conductive medium comprises a blend of bentonite, gypsum and sodium sulfate (Na2SO4).
GOH discloses an elongate, non-conductive body (12) having an interior accommodating an ionically conductive medium (13) including solid components (Paragraphs [0029],[0030]), the solid components of the ionically conductive medium surrounding the reference electrode (11) (Figure 4), the ionically conductive medium comprises a blend of bentonite, gypsum and sodium sulfate (Na2SO4) (Paragraph [0030]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Jasinski to include an elongate, non-conductive body having an interior accommodating an ionically conductive medium including solid components, the solid components of the ionically conductive medium surrounding the reference electrode, the ionically conductive medium comprises a blend of bentonite, gypsum and sodium sulfate (Na2SO4) given the above disclosure and teaching of GOH as in order to advantageously utilize a corrosion resistant material that will also not interference with the electric connections between the electrodes and the material under test, and in order to advantageously protect the reference electrode from being damaged when the underground environments are changed (Paragraph [0030]), and in order to advantageously provide an ionically conductive medium that can both serve as an ionically conductive medium but that also protects the reference electrode from being damaged even when the underground environments are changed (Paragraph [0030]).
As to Claim 4,
Jasinski discloses the reference electrode is selected from the group consisting of a zinc electrode, a copper-copper sulfate electrode (CSE), a saturated calomel electrode (SCE), and a silver-silver chloride electrode (Column 28, Lines 25-50).
As to Claim 8,
Jasinski discloses the steel electrode has at least one of i) an aperture, and ii) a plug fabricated of a porous material, for providing electrolytic communication between the conductive medium and an exterior of the probe (Figures 6,7 / note the electrode is a cylindrical ring and has an aperture within it and at the bottom of the device).
As to Claim 9,
Jasinski discloses a portion of the conductive coupon is sheathed by an insulating bushing (22), the bushing being accommodated in an aperture formed in the steel electrode (Figure 6), (Column 9, Lines 20-25).
As to Claim 10,
Jasinski discloses the conductive coupon is mounted on a bracket, the conductive coupon being spaced from the steel electrode by a fixed distance (Figures 1 and 6 / note the bracket is the top fitting (2) which serves as a bracket).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jasinski (US 4,752,360) in view of GOH et al. (GOH) (US 2017/0328828) as applied to claim 1 and in further view of Dermody et al. (Dermody) (US 2009/0158827).
As to Claims 2 and 3,
Jasinski discloses the coupon is made out of carbon steel (Column 27, Lines 15-19).
Jasinski in view of GOH does not disclose the conductive coupon is fabricated of a conductive material that exhibits potential-pH behavior that is insensitive to an amount of oxygen present, the conductive coupon is fabricated of a conductive material selected from the group consisting of: antimony; antimony alloys; tungsten; and tungsten alloys.
Dermody discloses the conductive coupon is fabricated of a conductive material that exhibits potential-pH behavior that is insensitive to an amount of oxygen present, the conductive 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Jasinski in view of GOH to disclose the conductive coupon is fabricated of a conductive material that exhibits potential-pH behavior that is insensitive to an amount of oxygen present, the conductive coupon is fabricated of a conductive material selected from the group consisting of: antimony; antimony alloys; tungsten; and tungsten alloys as taught by Dermody in order to advantageously utilize an art recognized equivalent device (MPEP 2144.06) and in order to advantageously a material with corrosion resistance and a resistance to high temperatures, and thus use a material that will not quickly degrade when used in a corrosive environment. 
Claims 11-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jasinski (US 4,752,360) in view of GOH et al. (GOH) (US 2017/0328828) and Russell et al. (Russell) (US 2005/0006250).
As to Claims 11 and 22,
Jasinski discloses A probe for measuring a cathodic protection condition of a buried steel structure, the probe comprising: a steel electrode (20) (Column 28, Lines 27-30); a reference electrode (18); and a coupon (16) fabricated of a conductive material  (Column 13, Lines 15-20 / note working electrode 16 is the sample and thus a coupon), (Column 27, Lines 15-19), the steel electrode, an elongate, hollow body, having an interior accommodating an ironically conductive medium (23) (Column 9, Lines 28-31), the reference electrode and the conductive coupon being positioned in proximity with each other and isolated from direct electrical contact with each 
Jasinski does not disclose the probe buried adjacent the steel structure, an elongate, non-conductive body having an interior accommodating an ionically conductive medium including solid components, the solid components of the ionically conductive medium surrounding the reference electrode and being in direct contact with the steel electrode, the ionically conductive medium comprises a blend of bentonite, gypsum and sodium sulfate.
GOH discloses an elongate, non-conductive body (12) having an interior accommodating an ionically conductive medium (13) including solid components (Paragraphs [0029],[0030]), the solid components of the ionically conductive medium surrounding the reference electrode (11) (Figure 4), the ionically conductive medium comprises a blend of bentonite, gypsum and sodium sulfate (Na2SO4) (Paragraph [0030]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Jasinski to include the probe buried adjacent the steel structure, an elongate, non-conductive body having an interior accommodating an ionically conductive medium including solid components, the solid components of the ionically conductive medium surrounding the reference electrode and being in direct contact with the steel electrode, the 
Russell discloses the probe (10) buried adjacent the steel structure (64), (Figures 1,4), (Paragraphs [0040],[0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Jasinski in view of GOH to include the probe buried adjacent the steel structure as taught by Russell in order to advantageously be able to measure and detect damage to underground structures that may contain damage and are in need of repair without having to visually inspect each portion of the buried structure.
As to Claim 12,
Jasinski discloses the potential difference measurement device is in electrical communication with the steel electrode a by first interruptible means and is in electrical communication with the conductive coupon by a second interruptible means (Figure 1 / note the connections to each of the steel electrode and conductive coupon each include an interruptible connection because they can be disconnected at their respective signal generator connection nodes of C or W).
As to Claims 13, 14, 15,
Jasinski does not disclose the first interruptible means is a mechanical switch, the second interruptible means is a mechanical switch, the probe is in electrical communication with the buried steel structure by a respective interruptible means, the steel electrode is in electrical communication with the buried steel structure by the interruptible means.
Russell discloses each respective interruptible means is a mechanical switch (98) (Figure 4), (Paragraph [0052]), the probe (10) is in electrical communication with the buried steel structure by a respective interruptible means (98) (Figure 4), (Paragraph [0052]), the steel electrode is in electrical communication with the buried steel structure by the interruptible means (98) (Paragraphs [0042], (0052]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Jasinski in view of GOH to include a mechanical switch at each node connection to the potentially difference measurement device and therefore disclose the first interruptible means is a mechanical switch, the second interruptible means is a mechanical switch, the probe is in electrical communication with the buried steel structure by a respective interruptible means, the steel electrode is in electrical communication with the buried steel structure by the interruptible means given the above disclosure and teaching of as taught by Russell in order to advantageously ensure that current is not applied to the circuit or target under test when it is not desired to provide current to the circuit or device under test so as to conserve energy and to ensure that should repairs be needed to the device under test, no current is running through it at the time, and in order to facilitate the measurement of both the polarized potential and the rate of depolarization proximate the metal coupon surface, which is another indicator used to assess the efficacy of the cathodic protection process (Paragraph [0050]).
As to Claim 16,
Jasinski does not disclose the potential difference measurement device is accommodated in an enclosure on a ground surface near the buried pipeline and the buried probe.
Russell discloses the potential difference measurement device is accommodated in an enclosure on a ground surface near the buried pipeline and the buried probe (Figure 4), (Paragraph [0037] / note the recording equipment must reasonably include some form of enclosure for the equipment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Jasinski in view of GOH to include the potential difference measurement device is accommodated in an enclosure on a ground surface near the buried pipeline and the buried probe as taught by Russell in order to protect the device from the external environment and locate the device in a manner that is easy to access for a user to enable a user to easy obtain the results from the probe.
As to Claims 17 and 18,
Jasinski discloses electrically connecting the steel structure (14)  to a steel electrode (20) of a probe adjacent the steel structure (Column 28, Lines 27-30), (Figure 1); and measuring the potential difference between a reference electrode  (18) positioned in proximity to the steel electrode and one of: the steel electrode (Figures 1, 6), (Column 14, Lines 33-59), and a conductive coupon (16) fabricated of a conductive material and positioned in proximity to the steel electrode (Figure 6), the steel electrode, the reference electrode and the conductive coupon being positioned in an ionically conductive medium and isolated from direct electrical contact with each other (Figure 6 or 12), (Column 56, Lines 67-68), (Column 57, Lines 1-14), the reference electrode being surrounded by components of an ionically conductive medium (23) surrounding 
Jasinski does not disclose electrically connecting the steel structure to a steel electrode of a probe buried adjacent the steel structure; with electrical connection between the steel structure and the steel electrode temporarily interrupted, measuring the potential difference between a reference electrode positioned in proximity to the steel electrode and one of: the steel electrode, after said measuring, electrically connecting the steel structure to the steel electrode, the probe buried adjacent the steel structure, the ionically conductive medium including solid components, the solid components of the ionically conductive medium surrounding the reference electrode and being in direct contact with the steel electrode.
GOH discloses an elongate, non-conductive body (12) having an interior accommodating an ionically conductive medium (13) including solid components (Paragraphs [0029],[0030]), the solid components of the ionically conductive medium surrounding the reference electrode (11) (Figure 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Jasinski to include the ionically conductive medium including solid components, the solid components of the ionically conductive medium surrounding the reference electrode and being in direct contact with the steel electrode given the above disclosure and teaching of GOH as in order to advantageously utilize a corrosion resistant material that will also not interference with the electric connections between the electrodes and the material under test, and in order to advantageously protect the reference electrode from being damaged when the underground environments are changed (Paragraph [0030]). 
Russell discloses electrically connecting the steel structure to a steel electrode of a probe (10) buried adjacent the steel structure (64) (Figures 1,4), (Paragraphs [0040],[0041]).; with electrical connection between the steel structure and the steel electrode temporarily interrupted (Paragraph [0042]), measuring the potential difference between a reference electrode (14) positioned in proximity to the steel electrode and one of: the steel electrode (Paragraph [0053]), after said measuring, electrically connecting the steel structure to the steel electrode (Paragraph [0050]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Jasinski in view of GOH to include electrically connecting the steel structure to a steel electrode of a probe buried adjacent the steel structure; with electrical connection between the steel structure and the steel electrode temporarily interrupted, measuring the potential difference between a reference electrode positioned in proximity to the steel electrode and one of: the steel electrode, after said measuring, electrically connecting the steel structure to the steel electrode as taught by Russell in order to advantageously be able to measure and detect damage to underground structures that may contain damage and are in need of repair without having to visually inspect each portion of the buried structure, and in order to facilitate the measurement of both the polarized potential and the rate of depolarization proximate the metal coupon surface, which is another indicator used to assess the efficacy of the cathodic protection process (Paragraph [0050]).
As to Claims 19 and 20,
Jasinski in view of GOH does not disclose determining cathodic protection effectiveness of the steel structure by the comparing potential difference measured between the reference electrode and the steel electrode to one or more industry standard values, determining pH at an 
Russell discloses determining cathodic protection effectiveness of the steel structure by the comparing potential difference measured between the reference electrode and the steel electrode to one or more industry standard values (Abstract), (Paragraph [0069]), determining pH at an interface between a surface of the steel structure and the conductive medium by comparing the potential difference measured between the reference electrode and the conductive coupon to potential-pH calibration data for the conductive coupon (Paragraphs [0044], [0045], [0068]], [0069], [0092] /note the pH/potential limits/targets can reasonably be the calibration data as it is the data that the data used to calibrate the actual application of current).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Jasinski in view of GOH to include determining cathodic protection effectiveness of the steel structure by the comparing potential difference measured between the reference electrode and the steel electrode to one or more industry standard values, determining pH at an interface between a surface of the steel structure and the conductive medium by comparing the potential difference measured between the reference electrode and the conductive coupon to potential-pH calibration data for the conductive coupon as taught by Russell in order to advantageously ensure that the level of efficacy for the cathodic protection meets the target limits of the user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858